t c summary opinion united_states tax_court kristin j calitri petitioner v commissioner of internal revenue respondent docket no 22760-04s filed date john c mullaney for petitioner michael j proto for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this matter is before the court on petitioner’s motion for litigation and administrative costs filed pursuant to sec_7430 and rule respondent filed a response to petitioner’s motion respondent agrees that petitioner has exhausted her available administrative remedies within the internal_revenue_service irs has not unreasonably protracted the court proceedings has claimed a reasonable amount of costs has substantially prevailed with respect to the amount in controversy and with respect to the most significant issue presented in the court proceedings and has met the net_worth requirements as provided by law respondent does not agree however that petitioner is a prevailing_party because he contends that his position in the court proceedings was substantially justified the parties have not requested a hearing in this case and the court concludes that a hearing is not necessary to decide this motion see rule a accordingly the court rules on petitioner’s motion based on the parties’ submissions and the record in this case 1although petitioner’s motion is captioned motion for litigation and administrative costs all of the costs sought in the motion are by definition litigation costs because petitioner’s costs were incurred either in connection with the preparation or filing of the petition with the court or after the filing of the petition with the court see sec_7430 sec_301_7430-4 proced admin regs therefore the court will treat petitioner’s motion as a motion for the recovery only of litigation costs background at the time the petition in this case was filed petitioner resided in warwick rhode island for the years in issue petitioner was self-employed and operated a business called k s gabrielle interiors which provided the selection and installation of custom-made draperies bedspreads blinds and floor coverings as part of her business petitioner maintained sample books for fabrics blinds and shades as well as sample carpeting for display to customers petitioner’s daily routine included several visits to customers’ homes to provide among other things advice for selecting proper styles and colors measurements and price estimates on date respondent sent to petitioner an initial appointment letter requesting her to meet with an examining agent on date at the same time respondent issued to petitioner a form_4564 information_document_request idr which was directed at obtaining books_and_records that would substantiate petitioner’s cost_of_goods_sold and business_expenses claimed on her returns on date respondent forwarded to petitioner form_872 consent to extend the time to assess tax and publication extending the tax_assessment period requesting that petitioner agree to extend the period of limitations for respondent to assess the and taxes in the absence of an extension respondent’s earliest period of limitations would have expired on date on date respondent issued a statutory_notice_of_deficiency for and after it was evident that petitioner would not consent to extend the period of limitations for respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure for and dollar_figure for the statutory_notice_of_deficiency included adjustment sec_2 to petitioner’s tax returns because she failed to substantiate her cost_of_goods_sold and business_expenses on date petitioner filed form 1040x amended u s individual_income_tax_return for year to claim a dependency_exemption deduction for her daughter a child_tax_credit and head_of_household filing_status petitioner did not sign the form 1040x and she did not include any documentation to support her claims around november of petitioner retained john c mullaney as her attorney to file a petition with the court and to represent her in the appeals process within the irs on date petitioner filed a petition with the court the petition alleges that revenue_agent issued statutory_notice_of_deficiency because taxpayer refused to extend statute of 2the correct computation of petitioner’s self-employment adjusted_gross_income adjustments and self-employment taxes for and will be determined by the parties’ resolution of the issues of petitioner’s cost_of_goods_sold and substantiation of business_expenses limitations he would not accept any documentation to support deductions eighty percent of all deductions can be substantiated moreover petitioner contends in the petition that she was entitled to head_of_household filing_status a dependency_exemption for her daughter an earned_income_credit and a child_tax_credit on date the parties submitted a stipulation of settlement signed by the parties’ counsel which reflects the resolution of petitioner’s federal_income_tax liabilities for and requirements under sec_7430 discussion sec_7430 authorizes the award of reasonable_litigation_costs incurred in a court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under the internal_revenue_code the taxpayer must establish that the taxpayer is the prevailing_party has exhausted available administrative remedies has not unreasonably protracted the court proceedings and has claimed litigation costs that are reasonable sec_7430 and b b a taxpayer must satisfy each of the respective requirements before litigation costs under sec_7430 may be awarded see rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the court_proceeding sec_7430 and c respondent concedes that petitioner has established all of the requirements except for the requirement that petitioner be a prevailing_party to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirements under u s c section d b sec_7430 the taxpayer will nevertheless not be treated as a prevailing_party if the commissioner’s position in the court_proceeding was substantially justified sec_7430 the commissioner has the burden of proving that his position was substantially justified see sec_7430 rule e respondent concedes that petitioner has satisfied the requirements of sec_7430 respondent contends however that petitioner should not be treated as a prevailing_party because respondent’s position in the court_proceeding was substantially justified substantial justification the commissioner’s position is substantially justified if based on all of the facts and circumstances and the legal precedent relating to the case the commissioner acted reasonably see 487_us_552 987_f2d_670 10th cir the commissioner’s position may be incorrect but nevertheless be substantially justified if a reasonable person could think it correct that is if the position has a reasonable basis both in law and fact pierce v underwood supra pincite n huffman v commissioner 978_f2d_1139 n 9th cir affg in part revg in part and remanding tcmemo_1991_144 sec_301_7430-5 proced admin regs a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion pierce v underwood supra pincite huffman v commissioner supra the relevant inquiry is whether the commissioner knew or should have known that her position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 the court looks to whether the commissioner’s position was reasonable given the available facts and circumstances at the time that the commissioner took his position see 108_tc_430 85_tc_927 the fact that the commissioner eventually loses or concedes a case does not by itself establish that the position taken is unreasonable 931_f2d_1044 5th cir 106_tc_76 92_tc_760 it remains however a factor to be considered estate of perry v commissioner supra 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir the position_of_the_united_states that must be examined in light of the substantial justification standard with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition see huffman v commissioner supra pincite 930_f2d_759 9th cir in this case no answer was filed since an answer is not generally required in a small_tax_case see rule b respondent’s position has not changed between the issuance of the notice_of_deficiency and the time petitioner partially substantiated her claims it is appropriate to look at the position maintained by respondent during the pendency of the case see sec_7430 reasonable basis in fact petitioner claims that respondent’s position is unreasonable because petitioner was not given an opportunity during the audit to present documentation that would substantiate her cost_of_goods_sold and business_expenses respondent refused to proceed with the audit unless petitioner agreed to extend the period of limitations to assess the and income taxes and respondent failed to follow certain guidelines under internal_revenue_manual pt date regarding when returns should be examined the court has reviewed a copy of respondent’s examining officer’s activity record activity record copies of petitioner’s correspondence with respondent and other relevant evidence and is persuaded that petitioner had numerous opportunities prior to the issuance of the statutory_notice_of_deficiency to present documentation that would substantiate her cost_of_goods_sold and business_expenses according to the activity record petitioner requested and was granted a rescheduling of the initial date meeting to date on the day before the date meeting petitioner phoned and left a message with the examining agent to cancel the meeting by letter dated date petitioner requested a meeting after the filing season ends date so that her accountant could review her records and prepare for the examination the examining agent made numerous telephone calls to petitioner during the weeks of march march and date to reschedule the meeting but petitioner failed to return the calls on date respondent’s group manager left petitioner a voice message stating that a statutory_notice_of_deficiency for and would be issued if petitioner failed to contact respondent by date the examining agent made several more attempts to contact petitioner during the week of date the activity record further indicates that on date petitioner informed the examining agent by phone that she declined to extend the assessment_period and that she wanted to schedule a meeting on date this is corroborated by petitioner’s followup letter dated date where she stated that both she and her accountant would be available on date and that the additional time would give her accountant an opportunity to review her records as her accountant was not the original preparer of the returns the examining agent agreed to a date meeting the activity record indicates however that petitioner appeared without her accountant on the date of the meeting while petitioner could have produced the books_and_records requested by respondent at the may meeting she did not do so according to the activity record petitioner told the examining agent that she needed additional weeks to produce the books_and_records because her accountant was on vacation respondent’s position in the statutory_notice_of_deficiency of date premised the adjustments primarily on petitioner’s lack of substantiation tax deductions are a matter of legislative grace with a taxpayer bearing the burden of proving entitlement to the deductions claimed rule a 503_us_79 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain sufficient records to establish the amounts of income and deductions sec_6001 116_tc_438 sec_1_6001-1 income_tax regs it was reasonable for respondent to refuse to concede the adjustments until he had received and verified adequate substantiation for the items in question see 854_f2d_263 7th cir affg tcmemo_1987_52 sokol v commissioner supra pincite beecroft v commissioner tcmemo_1997_23 simpson fin servs inc v commissioner tcmemo_1996_317 mcdaniel v commissioner tcmemo_1993_148 petitioner’s counsel met with respondent’s appeals officer on date he provided documentation to the appeals officer to substantiate some of petitioner’s claimed business_expense deductions and head_of_household filing_status at the conference petitioner’s counsel by letters dated march and date provided additional supporting documentation to substantiate some of petitioner’s remaining claims the appeals officer after examining the documentation furnished sustained some of the adjustments in the statutory_notice_of_deficiency but he conceded that petitioner was entitled to head_of_household filing_status a dependency_exemption and the earned_income_credit the parties settled shortly thereafter a significant factor in determining whether the position of the commissioner is substantially justified as of a given date is whether on or before the date the taxpayer has presented all relevant information under the taxpayer’s control and relevant legal arguments supporting the taxpayer’s position to the appropriate internal_revenue_service personnel sec_301 c proced admin regs most of the changes to petitioner’s adjustments were based on the appeals officer’s determination that petitioner was entitled to head_of_household filing_status child dependency_exemption and earned_income_credit petitioner did not raise any of these legal arguments or provide the relevant documentation to the examining agent while her returns were being examined therefore respondent’s position was not unreasonable even though respondent eventually conceded that petitioner is entitled to certain deductions and credits petitioner alleges in her motion that respondent refused to deal with her unless she consented to an extension of the limitations_period to assess taxes as discussed above respondent made numerous attempts to deal with petitioner prior to the issuance of the statutory_notice_of_deficiency from the time when respondent sent petitioner the initial appointment letter in date to the time when the parties finally met in date petitioner had canceled two meetings and had established a history of not responding to telephone calls and document requests from respondent therefore it was not unreasonable under the circumstances for respondent to issue a statutory_notice_of_deficiency to avoid the expiration of the period of limitations when petitioner refused to consent to an extension see 86_tc_962 69_tc_156 petitioner contends that it was respondent’s delay in commencing the audit that caused the shortage of time for examination petitioner further contends that respondent failed to adhere to the guidelines under internal_revenue_manual pt date which provide that the examination and disposition of income_tax returns is to be completed within months for individual returns after the due_date of the return or the date filed whichever is later there is a rebuttable_presumption of no substantial justification if the irs did not follow its applicable_published_guidance in the administrative_proceeding sec_7430 applicable_published_guidance is defined as final or temporary regulations revenue rulings revenue procedures information releases notices announcements and if issued to the taxpayer private letter rulings technical_advice memoranda and determination letters sec_7430 the internal_revenue_manual does not constitute applicable_published_guidance because it is not among the irs pronouncements enumerated under sec_7430 moreover the provisions of the internal_revenue_manual govern only the internal affairs of the irs they do not have the force and effect of law 90_f3d_1190 6th cir 714_f2d_206 1st cir see generally 70_f3d_434 6th cir internal operating manuals do not carry the force of law bind the agency or confer rights upon the regulated entity procedures in the internal_revenue_manual do not confer rights on taxpayers united_states v horne supra 561_f2d_685 7th cir accordingly the fact that respondent did not complete his examination of petitioner’s returns within months as recommended by internal_revenue_manual pt date does not trigger a rebuttal presumption of no substantial justification pursuant to sec_7430 the court finds that respondent’s position on the substantiation issue was reasonable and sufficiently supported by the facts and circumstances in petitioner’s case and existing legal precedent see 487_us_552 petitioner is not a prevailing_party within the meaning of sec_7430 because respondent has established that his position is substantially justified accordingly petitioner’s motion for litigation costs is denied reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order and decision will be entered
